Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00776-CV

                            In the Interest of A.B.L.C., a Child

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00158
                   Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED April 17, 2013.


                                              _____________________________
                                              Karen Angelini, Justice